Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 5, 8-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,861,016 (Ohyoshi et al.) (hereinafter “Ohyoshi”).
Regarding claim 1, Figs. 1-2 show a paper stacking apparatus (Fig. 2) comprising:
a stacking table (including 1 and 4) including an upper face on which objects (6) are stacked, the stacking table (including 1 and 4) being capable of being elevated and lowered by a drive mechanism (including 2);

a hardware processor (Fig. 1) coupled to the drive mechanism (including 2) and the first sensor (5), the hardware processor (Fig. 1) being configured to determine that the stacking table (including 1 and 4) is excessively elevated when an elapsed time (column 4, lines 12-22) after starting to detect one of the objects (6) by the first sensor (5) is at least a first excessive-elevation determination value of time.  Ohyoshi does not explicitly recite a first excessive-elevation determination value of time that represents a time period longer than a time period during which the one of the objects passes by the first sensor, as claimed.  However, Ohyoshi teaches a first excessive-elevation determination value can be a time t1 +t2 and explains that it is desirable to continue to operate the Ohyoshi apparatus until time t2 has elapsed in order to avoid shutting down the Ohyoshi apparatus until it is necessary to shut down to avoid damage to the Ohyoshi apparatus.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to set the first excessive-elevation determination value (t1 + t2) to be a time period longer than a time period during which the one of the objects (6) passes the first sensor (5) (i.e., objects continue to be stacked and pass sensor 5), for the purpose of not shutting down the Ohyoshi apparatus until it is necessary to shut down to avoid damage to the Ohyoshi apparatus, as taught by Ohyoshi.  See, e.g., column 4, lines 12-42.  
Regarding claim 2, Figs. 1-2 show that, when the excessive elevation is detected, the hardware processor (Fig. 1) is configured to stop the drive mechanism 
Regarding claim 5, Figs. 1-2 show that the hardware processor (Fig. 1) carries out the determination on the excessive elevation based on detection of the one of the objects (6) by the first sensor (5) while causing the drive mechanism (including 2) to elevate the stacking table (including 1 and 4), and masks detection of the one of the objects (6) by the first sensor (5) while not causing the drive mechanism (including 2) to elevate the stacking table (including 1 and 4).
Regarding claim 8, Figs. 1-2 disclose a control method implemented by a computer as a paper stacking apparatus (Fig. 2), the control method comprising:
acquiring a signal from a first sensor (5) disposed at a first position and detecting an upper face of a stacking table (including 1 and 4) or an upper face of stacked objects (6) placed on the stacking table (including 1 and 4), the signal representing that the first sensor (5) starts to detect one of the objects;
determining whether an elapsed time (column 4, lines 12-22) after starting to detect the one of the objects (6) by the first sensor (5) is at least an excessive-elevation determination value of time; and
determining that the stacking table (including 1 and 4) is excessively elevated when the elapsed time is at least the excessive-elevation determination value of time (column 4, lines 12-22).  Ohyoshi does not explicitly recite a first excessive-elevation determination value of time that represents a time period longer than a time period during which the one of the objects passes by the first sensor, as claimed.  However, Ohyoshi teaches a first excessive-elevation determination value can be a time t1 +t2 and explains that it is desirable to continue to operate the Ohyoshi apparatus until time t2 has elapsed in order to avoid shutting down the Ohyoshi apparatus until it is necessary to shut down to avoid damage to the Ohyoshi apparatus.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to set the first excessive-elevation determination value (t1 + t2) to be a time period longer than a time period during which the one of the objects (6) passes the first sensor (5) (i.e., objects continue to be stacked and pass sensor 5), for the purpose of not shutting down the Ohyoshi apparatus until it is necessary to shut down to avoid damage to the Ohyoshi apparatus, as taught by Ohyoshi.  See, e.g., column 4, lines 12-42.   
Regarding claim 9, Figs. 1-2 show a non-transitory computer-readable recording medium on which an executable program is recorded, the executable program instructing a computer to:
acquire a signal from a first sensor (5) disposed at a first position and detecting an upper face of a stacking table (including 1 and 4) or an upper face of stacked objects (6) placed on the stacking table (including 1 and 4), the signal representing that the first sensor (5) starts to detect one of the objects (6);
determine whether an elapsed time (column 4, lines 12-22) after starting to detect the one of the objects (6) by the first sensor (5) is at least an excessive-elevation determination value of time; and 
Ohyoshi does not explicitly recite a first excessive-elevation determination value of time that represents a time period longer than a time period during which the one of the objects passes by the first sensor, as claimed.  However, Ohyoshi teaches a first excessive-elevation determination value can be a time t1 +t2 and explains that it is desirable to continue to operate the Ohyoshi apparatus until time t2 has elapsed in order to avoid shutting down the Ohyoshi apparatus until it is necessary to shut down to avoid damage to the Ohyoshi apparatus.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to set the first excessive-elevation determination value (t1 + t2) to be a time period longer than a time period during which the one of the objects (6) passes the first sensor (5) (i.e., objects continue to be stacked and pass sensor 5), for the purpose of not shutting down the Ohyoshi apparatus until it is necessary to shut down to avoid damage to the Ohyoshi apparatus, as taught by Ohyoshi.  See, e.g., column 4, lines 12-42.  
Regarding claim 10, Figs. 1-2 disclose stopping a drive mechanism from driving the stacking table (including 1 and 4) in a direction of the elevation and allowing the drive mechanism to drive the stacking table (including 1 and 4) in a direction of the lowering when the excessive elevation is determined.
Regarding claim 14, as best understood, Figs. 1-2 disclose that the hardware processor (Fig. 1) is configured to compare the lapsed time after starting to detect one of the objects (6) by the first sensor (5) with the first excessive-elevation determination 
Regarding claim 15, as best understood, Figs. 1-2 disclose that the determining that the stacking table (including 1 and 4) is excessively elevated when the elapsed time is at least the excessive-elevation determination value of time comprises:
comparing the lapsed time after starting to detect one of the objects (6) by the first sensor (5) with the first excessive-elevation determination value of time set to be longer than the time period during which the one of the objects (6) passes by the first sensor (5) when falling (i.e., when being stacked).
3.	Claims 4, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyoshi as applied to claim 1 above, and further in view of Japanese Publication No. 2011-126646 (hereinafter “JP’646”) (cited in the 3/16/2020 IDS).  Ohyoshi discloses most of the limitations of claim 4 including the first sensor at the first position, but does not show a second sensor, as claimed.  JP’646 shows that it is well-known in the art to utilize two different sensors to provide signals to a controller in order to determine a proper height of a stacking table including a first sensor (4) disposed at a first position, a second sensor (3) disposed at a second position between the first position and an upper limit position that an upper face of a stacking table (2) or an upper face of stacked objects is allowed to reach within a paper stacking apparatus, in which the second sensor (3) is configured to detect the upper face of the stacking table (2) or the upper face of the stacked objects, a hardware processor (Fig. 2) determines that the stacking table (2) is excessively elevated when an elapsed time (e.g., zero seconds) JP’646 and Ohyoshi teach sensor arrangements for detecting the heights of stacking tables, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the sensor arrangement of JP’646 for the sensor arrangement of Ohyoshi to achieve the predictable result of detecting the height of a stacking table.
Regarding claim 6, Figs. 1-5 of JP’646 show a first sensor (4) includes a first light emitter (4a) and a first light receiver (4b) that are disposed to face each other across a stacking table (2), and
a hardware processor (Fig. 2) is configured to detect the object based on presence or absence of light that is received by the first light receiver (4b) after emitted from the first light emitter (4a).  Because both JP’646 and Ohyoshi teach sensor arrangements for detecting the heights of stacking tables, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the sensor arrangement of JP’646 for the sensor arrangement of Ohyoshi to achieve the predictable result of detecting the height of a stacking table.
Regarding claim 7, Figs. 1-5 of JP’646 show that the second sensor (3) includes a second light emitter (3a) and a second light receiver (3b) that are disposed to face each other across the stacking table (2), and the hardware processor (Fig. 2) is configured to detect the object based on presence or absence of light that is received by the second light receiver (3b) after emitted from the second light emitter (3a).
Ohyoshi teaches a first sensor (5), but does not show that the first sensor has a light emitter and light receiver, as claimed.  Figs. 1-5 of JP’646  shows that it is well-known in the art to provide a paper stacking apparatus (Fig. 1) with a first sensor (including 3a and 3b) including a first light emitter (3a) and a first light receiver (3b) that are disposed to face each other across a stacking table (2), and detecting the one of objects by the first sensor (including 3a and 3b) is based on presence or absence of light that is received by the first light receiver (3b) after emitted from the first light emitter (3a).  Because both Ohyoshi and JP’646 both teach sensors for detecting stacked sheets, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the sensor arrangement of JP’646 for the sensor arrangement of Ohyoshi to achieve the predictable result of detecting stacked sheets.
Response to Arguments
4.	Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive.
Applicant argues
However, Ohyoshi fails to disclose, expressly or inherently, a passage time period during which the one of the objects passes by the first sensor, let alone comparing the detection time period during which the object has been detected by the excessive-elevation detecting sensor with an excessive-elevation determination value of time set to be longer than the passage time period so as to determine whether the stacking table is excessively elevated. Furthermore, Ohyoshi fails to disclose, expressly or inherently, an objective of the present application, which is to avoid performing an 
JP ‘646 does not cure the deficiencies of Ohyoshi.
For the foregoing reasons, Applicant respectfully submits that amended claim 1 would have been neither anticipated by Ohyoshi, nor rendered obvious by Ohyoshi in view of JP ‘646.
Claim 8 is similarly amended as claim 1. For the same reasons with regard to claim 1, Applicant respectfully submits that the cited art fails to disclose, teach, or suggest a control method implemented by a computer as a paper stacking apparatus, the control method comprising: determining that the stacking table is excessively elevated when the elapsed time is at least the excessive-elevation determination value of time, wherein the first excessive- elevation determination value of time represents a time period longer than a time period during which the one of the objects passes by the first sensor, as recited in amended claim 8 of the present application. Accordingly, amended claim 8 would have been neither anticipated by Ohyoshi, nor rendered obvious by Ohyoshi in view of JP ‘646.
Claim 9 is similarly amended as claim 1. For the same reasons with regard to claim 1, Applicant respectfully submits that the cited art fails to disclose, teach, or suggest a non- transitory computer-readable recording medium on which an executable program is recorded, the executable program instructing a computer to determine that the stacking table is excessively elevated when the elapsed time is at least the excessive-elevation determination value of time, wherein the first excessive-elevation determination value of time represents a time period longer than a time period during 
The examiner disagrees with all of these arguments.  Ohyoshi teaches a first excessive-elevation determination value can be a time t1 +t2 and explains that it is desirable to continue to operate the Ohyoshi apparatus until time t2 has elapsed to avoid having to shut down the Ohyoshi apparatus, but Ohyoshi does not explicitly state that t1 +t2 represents a time period longer than a time period during which the one of the objects passes by the first sensor, as claimed.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to set the first excessive-elevation determination value (t1 + t2) to be a time period longer than a time period during which the one of the objects (6) passes the first sensor (5) (i.e., objects continue to be stacked and pass sensor 5), for the purpose of not shutting down the Ohyoshi apparatus until it is necessary to shut down to avoid damage to the Ohyoshi apparatus.  See, e.g., column 4, lines 12-42.  
The rejections of dependent claims 2, 4-7, 10, 12, 14 and 15 are outlined above.
Allowable Subject Matter
5.	Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653